Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered January 2, 2014. The order granted the motion of plaintiff for a preliminary injunction and enjoined defendant Car Charging Group, Inc., from impeding or preventing plaintiffs sale of certain stock pursuant to their contract.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on March 16, 2015, and filed in the Onondaga County Clerk’s Office on March 16, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Centra, J.P., Peradotto, Carni, Lindley and DeJoseph, JJ.